DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a flexible substrate, comprising: 
a flexible base comprising a display region, a first bending region, a second bending region, and a third bending region being independent of each other, 
wherein the flexible base is bent such that 
the first bending region, the second bending region, and the third bending region are bent to a back side of the flexible substrate, 
the first bending region, the second bending region, and the third bending region are disposed at a first edge of the display region, 
the first bending region and the third bending region are respectively disposed at two sides of the second bending region, 
the first bending region and the second bending region form an acute included angle, 
the third bending region and the second bending region form an acute included angle, 
the first edge of the display region has two symmetrical corner regions and an intermediate region is disposed between the two corner regions, 
the first bending region and the third region are respectively disposed at the corner regions, and 
the second bending region is disposed in the intermediate region; 
a functional layer disposed on the flexible base; and 
a first group of solder pads disposed on the flexible base, 
a second group of solder pads disposed on the flexible base, and 
a third group of solder pads disposed on the flexible base, 
wherein 
the first group of solder pads is disposed in the first bending region, 
the second group of solder pads is disposed in the second bending region, 
the third group of solder pads is disposed in the third bending region, and 
wherein 
the first group of solder pads, the second group of solder pads, and the third group of solder pads are bent together with the flexible base such that one end of each of the first group, the second group, and the third group of solder pads is electrically connected to traces of the functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit.  

Claims 2-4 are allowed since they depend on the allowed claim 1.



a flexible base comprising a display region and a plurality of bending regions, wherein 
each of the plurality of bending regions is independent of each other and disposed at an edge of the display region, and 
the flexible base is bent such that each of the plurality of bending regions is bent to a back side of the flexible substrate; 
a functional layer disposed on the flexible base; and 
a plurality of groups of solder pads disposed on the flexible base, 
wherein 
each of the plurality of the groups of solder pads is respectively disposed in the corresponding bending regions, and 
wherein 
the plurality of groups of solder pads are bent together with the flexible base such that one end of each of the plurality of the groups of solder pads is electrically connected to traces of the functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit.  
Claims 6-20 are allowed since they depend on the allowed claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871